                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
              Plaintiff,
                                                     CASE NO: 4:21MJ3062
      vs.

TYLER CAUDILL,                                        DETENTION ORDER
                   Defendant.



      On the government's motion, the court afforded the defendant an
opportunity for a detention hearing under the Bail Reform Act, 18 U.S.C. §
3142(f). The court concludes the defendant must be detained.

      Based on the evidence presented and information of record, the court finds
by a preponderance of the evidence that the defendant's release would pose a
risk of nonappearance at court proceedings, and by clear and convincing
evidence that the defendant's release would pose a risk of harm to the public.

      Specifically, the court finds that the defendant is addicted to or abuses
mood-altering chemicals and is likely to continue such conduct and violate the
law if released; did not provided information to pretrial services consistent with
the collateral sources; is currently in state custody; may have mental health
issues that should be evaluated before he is released; and conditions which
restrict Defendant’s travel, personal contacts, and possession of drugs, alcohol,
and/or firearms; require reporting, education, employment, or treatment; or
monitor Defendant’s movements or conduct; or any combination of these
conditions or others currently proposed or available (see 18 U.S.C. § 3142(c)),
will not sufficiently ameliorate the risks posed if the defendant is released.
                         Directions Regarding Detention

      The defendant is committed to the custody of the Attorney General or a
designated representative for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or serving sentences or held in
custody pending appeal. The defendant must be afforded a reasonable
opportunity to consult privately with defense counsel. On order of the United
States Court or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to the United States
marshal for a court appearance.

      Dated May 13, 2021.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
